DETAILED ACTION
Claims 1-22 and 28-30 are pending.  Claims 23-27 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via email by Tom H. Dao (Reg. No. 44,641) on April 28, 2021.
The application has been amended as follows:

Listing of Claims:

1. (Currently Amended) A method for production of vehicle components directed by a consumer interacting with a computer, comprising: 

retrieving a listing of vehicle components , components on the listing of vehicle components are attachable to a produced good; 

displaying a subset of the listing of vehicle components to the consumer based on a time period defined by a manufacturer associated with the vehicle components or a consumer subscription;
selecting a vehicle component that couples to the produced good from the vehicle component database based on a selection input from the consumer from the subset of vehicle components; 
following receipt of the selection input from the consumer, the computer generating an output data file[[,]] from data for the vehicle component from the vehicle component database, the output data file being configured to be readable by a production machine and to instruct the production machine to produce the vehicle component;
transmitting the output data file to the production machine to instruct the production machine to produce the vehicle component; and 
produced by the production machine to the consumer for coupling with the produced good for the vehicle;
wherein the produced good comprises a user support device that attaches to the vehicle. 
2. (Previously Presented) The method of claim 1, wherein the production machine comprises one of a 3D printer, a mill, a lathe, and an extruder.
3. (Original) The method of claim 2, wherein the vehicle component database is remotely located from the production machine and is accessed through a network.
4. (Previously Presented) The method of claim 2, further comprising: 
identifying a particular produced good in order to generate a listing of vehicle components relevant to the particular produced good from the vehicle component database.
5. (Previously Presented) The method of claim 2, further comprising: 
receiving a modification input from the consumer; and
modifying the vehicle component selected from the vehicle component database in accordance with the modification input before generating the output data file.
6. (Currently Amended) The method of claim 5, wherein the modifying comprises changing [[an]]a 
7. (Original) The method of claim 5, wherein the modifying comprises changing a dimension of the selected vehicle component.
8. (Original) The method of claim 5, wherein the modifying comprises adding text or a graphic logo to a surface of the selected vehicle component.
9. (Previously Presented) The method of claim 2, further comprising: 
checking a status of production of the vehicle component by the production machine; and displaying an alert to the consumer upon completion of production by the production machine.
10. (Cancelled) 
11. (Currently Amended) A system for production of vehicle components for a produced good comprising: 
a production machine;
a processor; 
a non-transitory computer readable storage medium having a program code executable by the processor, the program code configured to: 
retrieve a list of vehicle components that couple to an assembly comprising the produced good from a vehicle component database; 

display a subset of the list of vehicle components to the consumer based on a time period defined by a manufacturer associated with the vehicle components or a consumer subscription;
receive a selection input from the subset of the list of vehicle components from a user;

generate an output data file[[,]] from data for the vehicle component selected from the vehicle component database, 
the output data file configured to be readable by [[a]] the production machine
and to instruct the production machine to produce the vehicle component for coupling to the assembly of the produced good; and
transmit the output data file to the production machine to instruct the production machine to produce the vehicle component for coupling to the assembly of the produced good;
wherein the produced good comprises a user support device that attaches to the vehicle.
12. (Previously Presented) The system of claim 11, wherein the production machine comprises one of a 3D printer, a mill, a lathe, and an extruder.
13. (Original) The system of claim 12, wherein the vehicle component database is remotely located from the production machine and is accessed through a network.
14. (Previously Presented) The system of claim 12, wherein the program code further comprises: 
identifying a particular produced good in order to generate a listing of vehicle components relevant to the particular produced good from the vehicle component database.
15. (Previously Presented) The system of claim 12, wherein the program code is further configured to: 

modify the vehicle component selected from the vehicle component database based on the modification input before generating the output data file.
16. (Currently Amended) The system of claim 15, wherein the modifying comprises changing [[an]]a 
17. (Original) The system of claim 15, wherein the modifying comprises changing a dimension of the selected vehicle component.
18. (Original) The system of claim 15, wherein the modifying comprises adding text or a graphic logo to a surface of the selected vehicle component.
19. (Original) The system of claim 12, wherein the program code further comprises: 
checking a status of production of the vehicle component by the production machine; and 
displaying an alert upon completion of production by the production machine.
20. (Cancelled) 
21. (Currently Amended) The system of claim 12, further comprising: 
an input/output module configured to communicate electronically with the production machine


22. (Previously Presented) The system of Claim 15, wherein the program code is further configured to identify a modifiable area of the vehicle component and a non-modifiable area of the vehicle component, and modifying the vehicle component comprises changing the modifiable area while keeping the non-modifiable area intact.  
23. (Cancelled)  
24. (Cancelled)  
25. (Cancelled)  
26. (Cancelled)  
27. (Cancelled)  
28. (Currently Amended) The method of claim 1, wherein produced good.  
29. (Previously Presented) The method of claim 1, wherein retrieving the listing from the vehicle component database comprises retrieving the listing from a remote vehicle component database located with a manufacturer and wherein providing the vehicle component to the consumer comprises instructing the production machine located with the consumer to produce the vehicle component.  

REASONS FOR ALLOWANCE
Claims 1-9, 11-19, 21-22 and 28-30 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While Salvaggio U.S. Patent Publication No. 20140292026 and Sell et al. U.S. Patent Publication No. 20020099524 teach systems for customizing a vehicle, Orr U.S. Patent Publication No. 20060064393, Baumgartner et al. U.S. Patent Publication No. 20080125895 and Kuznetsova et al. U.S. Patent No. 8185446 teach systems including selecting vehicle components from list, Boynton et al. U.S. Patent Publication No. 20140046473 teaches a system for customization of 3D component, Sybert et al. U.S. Patent Publication No. 20160333181 teaches 3D printing of a running board and Harris U.S. Patent Publication No. 20080103806 teaches a system for vehicle repair including a subscription to a website
None of these references taken either alone or in combination with the prior art of record discloses a method for production of vehicle components directed by a consumer interacting with a computer, comprising: 
retrieving a listing of vehicle components , components on the listing of vehicle components are attachable to a produced good; 
displaying a subset of the listing of vehicle components to the consumer based on a time period defined by a manufacturer associated with the vehicle components or a consumer subscription;
selecting a vehicle component that couples to the produced good from the vehicle component database based on a selection input from the consumer from the subset of vehicle components; 
following receipt of the selection input from the consumer, the computer generating an output data file[[,]] from data for the vehicle component from the vehicle component database, the output data file being configured to be readable by a production machine and to instruct the production machine to produce the vehicle component;
transmitting the output data file to the production machine to instruct the production machine to produce the vehicle component; and 
providing the vehicle component produced by the production machine to the consumer for coupling with the produced good for the vehicle;
wherein the produced good comprises a user support device that attaches to the vehicle, as in independent claim 1, or
a system for production of vehicle components for a produced good comprising: 
a production machine;
a processor; 
a non-transitory computer readable storage medium having a program code executable by the processor, the program code configured to: 
comprising the produced good from a vehicle component database; 
display a subset of the list of vehicle components to the consumer based on a time period defined by a manufacturer associated with the vehicle components or a consumer subscription;
receive a selection input from the subset of the list of vehicle components from a user;
select a vehicle component from the vehicle component database based on the selection input; and 
generate an output data file[[,]] from data for the vehicle component selected from the vehicle component database, 
the output data file configured to be readable by [[a]] the production machine
and to instruct the production machine to produce the vehicle component for coupling to the assembly of the produced good; and
transmit the output data file to the production machine to instruct the production machine to produce the vehicle component for coupling to the assembly of the produced good;
wherein the produced good comprises a user support device that attaches to the vehicle, as in independent claim 11.
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119